DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Claim 1 had been cancelled previously.
 Claims 2-21 are pending.
Applicant’s arguments in the Remarks filed on 08/26/2022 have been considered but are moot in the new ground of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thiagarajan et al (US 7725919) in view of Eldawy (US 9602619).
Regarding claim 2, Thiagarajan discloses a method, comprising:
sending, by a user device, a request for a first portion of content (Col 8 lines 1-20 and lines 59-67 for while a viewer is watching a content of broadcast channel 5 and currently rendered content segment 412(1) is stored in content buffer 314 of Figure 4, the viewer initiates a record input of the currently rendered content segment 412(1) as “a first portion of content”); and
receiving, by the user device, based on the request for the first portion of the content, the first portion of the content and a second portion of the content, wherein the second portion of the content occurs before the first portion of the content (Col 8 line 62 through Col 9 line 2, and Col 9 line 25 through Col 10 line 7 for based on the request of record input, recorded content 426 (Figure 4) is generated by receiving the currently rendered content segment 412(1) and other content segments 404(1), 408(1) (as “second portion of the content”) from content buffer 314 to be added to the recorded content 426 in order of segments 404(2), 408(2), 412(2) as a single recording of the content, wherein the second portions 404(2) and 408(2) occurs before the currently rendered content segment 412(2)).
Thiagarajan discloses the user device receives first portion and second portion of the content based on the request for the first portion, but is silent about based on a quantity of user devices accessing the content satisfying a threshold.
Eldawy discloses a client/user device 105 (Figure 1) receives or is prefetched a sequence of a plurality of portions of a requested digital content according to a selected content model of a plurality of content models (Col 5 lines 35-52, Col 8 lines 7-32 and Col 18 lines 19-23), wherein the prefetch chronological sequence can be re-ordered to a non-chronological sequence based on the selected content model (Col 16 lines 49-67). A content model is generated based on collected statistics for the requested digital content has reached a threshold value, i.e., a number of times the digital content has been viewed or accessed by the users or a predetermined number of different users to access or view the digital content (Figure 10; Col 6 lines 36-54, Col 10 lines 20-35, Col 19 lines 12-22 and Col 25 lines 3-64). It means that Eldawy discloses the claimed features “receiving, by the use device, based on… occurs before the first portions of the content”.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Thiagarajan system with the teaching of Eldawy, so to enhance system with capability of receiving in advance some other portions of requested content based on a predetermined threshold to reduce latency in presenting content, reduce the amount of sending requests and reduce network loading.



Regarding claim 3, Thiagarajan in view of Eldawy discloses the method as discussed in the rejection of claim 2. The combined system further discloses wherein receiving the first portion of the content and the second portion of the content comprises receiving the first portion of the content and the second portion of the content as a single recording (taught by Thiagarajan; Figure 4 and Col 8 line 59 through Col 9 line 2; and taught by Eldawy; Col 5 lines 35-52, Col 8 lines 7-32 and Col 18 lines 19-23).

Regarding claim 4, Thiagarajan in view of Eldawy discloses the method as discussed in the rejection of claim 2. The combined system further discloses wherein the first portion of the content comprises one or more first segments of the content and the second portion of the content comprises one or more second segments of the content (Thiagarajan’s Figure 4; and taught by Eldawy; Col 5 lines 35-52, Col 8 lines 7-32 and Col 18 lines 19-23).

Regarding claim 5, Thiagarajan in view of Eldawy discloses the method as discussed in the rejection of claim 2. The combined system further discloses wherein the request comprises a request to record the first portion of the content (taught by Thiagarajan; Col 8 lines 59-67).

Regarding claim 6, Thiagarajan in view of Eldawy discloses the method as discussed in the rejection of claim 2. The combined system further discloses wherein receiving the first portion of the content and the second portion of the content comprises receiving the second portion of the content from a temporary storage buffer (taught by Thiagarajan; Figure 4 and Col 8 line 62 through Col 9 line 2 and Col 9 line 63 through Col 10 line 7; and taught by Eldawy; Col 5 lines 35-52).

Regarding claim 7, Thiagarajan in view of Eldawy discloses the method as discussed in the rejection of claim 2. The combined system further discloses causing output of the first portion of the content or the second portion of the content (Thiagarajan’s Figures 2-3; Col 4 lines 6-15 and Col 7 lines 2-6; and taught by Eldawy; Col 8 lines 19-32).

Regarding claim 8, Thiagarajan in view of Eldawy discloses the method as discussed in the rejection of claim 2. The combined system further discloses recording the second portion of the content prior to the request for the first portion of content (taught by Thiagarajan; Col 8 line 62 through Col 9 line 2 and Col 9 line 63 through Col 10 line 7).

Regarding claim 9, Thiagarajan in view of Eldawy discloses the method as discussed in the rejection of claim 2. The combined system further discloses wherein the request causes a counter to increment, wherein the counter indicates the quantity of user devices accessing the content (taught by Eldawy; Col 7 lines 60-67 and Col 13 lines 1-11).

Regarding claim 10, Thiagarajan in view of Eldawy discloses the method as discussed in the rejection of claim 2. The combined system further discloses wherein the request causes a network device to determine the quantity of user devices accessing the content (taught by Eldawy; Col 6 lines 36-54, Col 10 lines 20-35, Col 19 lines 12-22 and Col 25 lines 3-64).

Regarding claim 11, Thiagarajan discloses a method, comprising:
recording a first portion of the content (Col 6 lines 1-5 and Col 8 lines 59-61 for recording one or more broadcast content segments of channel 5 in content buffer 314 in Figure 4);
recording, based on a request to record the content, a second portion of the content (Col 8 line 61-67 for recording based on viewer initiates a record input, currently broadcast content of channel 5 in disk drive 310 in Figure 4); 
associating the first portion of the content with the second portion of the content (Figure 4 for associating content segments 404(2), 408(2) and 412(2) from content buffer 314 with currently broadcast content segment to generate a single recording of the content of channel 5 to be recorded in disk drive 310); and 
causing output of the first portion of the content and the second portion of the content (Figures 2-3; Col 4 lines 6-15 and Col 7 lines 2-6).
Thiagarajan is silent about determining a quantity of user devices accessing content; and recording, based on the quantity of user devices accessing the content satisfying a threshold, a first portion of the content.
Eldawy discloses a client/user device 105 (Figure 1) receives or is prefetched a sequence of a plurality of portions of a requested digital content for recording in a buffer according to a selected content model of a plurality of content models (Col 5 lines 35-52, Col 8 lines 7-32 and Col 18 lines 19-23), wherein the prefetch chronological sequence can be re-ordered to a non-chronological sequence based on the selected content model (Col 16 lines 49-67). A content model is generated based on collected statistics for the requested digital content has reached a threshold value, i.e., a number of times the digital content has been viewed or accessed by the users or a predetermined number of different users to access or view the digital content (Figure 10; Col 6 lines 36-54, Col 10 lines 20-35, Col 19 lines 12-22 and Col 25 lines 3-64).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Thiagarajan system with the teaching of Eldawy, so to enhance system with capability of receiving in advance some other portions of requested content for buffering based on a predetermine threshold to reduce latency in presenting content, reduce the amount of sending requests and reduce network loading.

Regarding claim 12, all limitations of claim 12 are analyzed and rejected corresponding to claim 3.

Regarding claim 15, all limitations of claim 15 are analyzed and rejected corresponding to claim 6.

Regarding claim 16, Thiagarajan discloses method, comprising:
recording, based on a first request from a first user device, a first portion of content (Col 8 lines 3-10); 
recording, based on a second request from a second user device, a second portion of the content (Col 8 lines 3-20 and lines 59-67); 
associating the recording of the first portion of the content with the recording of the second portion of the content (Figure 4 for associating content segments 404(2), 408(2) and 412(2) from content buffer 314 with currently broadcast content segment to generate a single recording of the content of channel 5 to be recorded in disk drive 310); and
causing output of the first portion of the content and the second portion of the content (Figures 2-3; Col 4 lines 6-15 and Col 7 lines 2-6).
Thiagarajan discloses receiving a second request to record the content and recording a second portion of the content (Col 8 lines 3-20 and lines 59-67), but is silent about receiving from a second user device and based on a quantity of user devices accessing the content satisfying a threshold.
 Eldawy discloses a client/user device 105 (Figure 1) receives or is prefetched a sequence of a plurality of portions of a requested digital content for recording in a buffer according to a selected content model of a plurality of content models (Col 5 lines 35-52, Col 8 lines 7-32 and Col 18 lines 19-23), wherein the prefetch chronological sequence can be re-ordered to a non-chronological sequence based on the selected content model (Col 16 lines 49-67). A content model is generated based on collected statistics for the requested digital content has reached a threshold value, i.e., a number of times the digital content has been viewed or accessed by the users or a predetermined number of different users to access or view the digital content (Figure 10; Col 6 lines 36-54, Col 10 lines 20-35, Col 19 lines 12-22 and Col 25 lines 3-64).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Thiagarajan system with the teaching of Eldawy, so to enhance system with capability of receiving in advance some other portions of requested content for buffering based on a predetermine threshold to reduce latency in presenting content, reduce the amount of sending requests and reduce network loading.

Regarding claim 17, all limitations of claim 17 are analyzed and rejected corresponding to claim 3.

Regarding claim 18, all limitations of claim 18 are analyzed and rejected corresponding to claim 9.

Regarding claim 19, all limitations of claim 19 are analyzed and rejected corresponding to claim 6.

Regarding claim 20, Thiagarajan in view of Eldawy discloses the method as discussed in the rejection of claim 16. The combined system further discloses wherein recording the first portion of the content is based on a quantity of user devices accessing the content satisfying a threshold (taught by Eldawy; Col 6 lines 36-54, Col 10 lines 20-35, Col 19 lines 12-22 and Col 25 lines 3-64).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Thiagarajan et al (US 7725919) in view of Eldawy (US 9602619) as applied to claim 11 above, and further in view of Bergman et al (US 2014/0149533).
Regarding claim 13, Thiagarajan in view of Eldawy discloses the method as discussed in the rejection of claim 11. The combined system further discloses determining that the quantity of user device accessing the content (taught by Eldawy; Col 6 lines 36-54, Col 10 lines 20-35, Col 19 lines 12-22 and Col 25 lines 3-64), but is silent about determining that the quantity of user device accessing the content no longer satisfies the threshold; and terminating, based on the quantity of user device accessing the content no longer satisfies the threshold, the recording of the first portion of the content.
Bergman discloses determining that the quantity of user device accessing the content no longer satisfies the threshold; and terminating, based on the quantity of user device accessing the content no longer satisfies the threshold, the recording of the first portion of the content (¶ [0022]-[0023]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Thiagarajan in view of Eldawy system with the teaching of Bergman, so to reduce the storage resource for only popular content.

Allowable Subject Matter

Claims 14 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421